—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for appellate review his contentions that he was deprived of a fair trial by prosecutorial misconduct and that the trial court’s erroneous and inadequate charge on burglary requires reversal (see, CPL 470.05 [2]) and we decline to address those issues in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Rape, 1st Degree.) Present — Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.